Exhibit 99.1 Event ID:2146985 Culture:en-US Event Name: Chesapeake Energy Corporation Shareholder Meeting Event Date: 2009-06-12T15:00:00 UTC C: Aubrey McClendon; Chesapeake Energy Corporation; Chairman, CEO C: Jennifer Grigsby; Chesapeake Energy Corporation; SVP, Treasurer, Corporate Secretary P: Don Hager; Inspector of Elections P: Ryan DeArman; Gerald Armstrong; Representative P: Michael Couch; Sheet Metal Workers National Pension Fund; Representative P: Jonalu Johnstone; New York City Pension Fund; Representative P: Don Hase; Shareholder P: Jan Fersing; Shareholder P: Bob Rader; Shareholder P: Rosalee Bridge;Shareholder P: Gary Parsons;Shareholder P: Ralph Eads;Shareholder P: Rob Braver; Shareholder P: Steve Miller;Chesapeake Energy Corporation; SVP-Drilling +++ presentation Aubrey McClendon: Good morning, and will the meeting please come to order? Thank you. I extend a warm welcome to each and every one of you here. My name is Aubrey McClendon, and I'm the Chairman and CEO of Chesapeake Energy Corporation. On behalf of the Board of Directors and Officers of Chesapeake, I would like to thank you for attending our 2009 Annual Meeting of Shareholders. This is our 17th Annual Meeting of Shareholders. And I very much appreciate the large turnout that we've had today, and appreciate each and every one of you taking the time to be here. I'll now ask that Jennifer Grigsby, our Corporate Secretary, begin recording the proceedings. At this time, I'd like to publicly recognize the Board of Directors, who have been active and engaged in their representation of shareholders and in their oversight of management during the past 16 years. Allow me to introduce them in alphabetical order; Dick Davidson, Burns Hargis, Frank Keating, Breene Kerr, Charlie Maxwell, Pete Miller, Don Nickles, and Fred Whittemore. As you know from our Proxy Statement filings, this is Breene Kerr's last annual meeting as a Director of the company. Along with Fred Whittemore, Breene is one of our only two remaining five original outside Directors. He joined our Board as an Advisory Director in 1992, and then became a full Director upon our IPO in Breene has served as Chairman of the Audit Committee since 1993, and has handled the challenging and time-consuming responsibilities of this job with a steady hand and without complaint and, I might add, without extra combat pay as well. His leadership has been much appreciated by all of his colleagues on the Board.
